Exhibit 10.3

EXECUTION

AMENDMENT NO. 15

TO MASTER REPURCHASE AGREEMENT

Amendment No. 15 to Master Repurchase Agreement, dated as of September 27, 2018
(this “Amendment”), by and among Bank of America, N.A. (“Buyer”), PennyMac Loan
Services, LLC (“Seller”) and Private National Mortgage Acceptance Company, LLC
(the “Guarantor”).

RECITALS

Buyer, Seller and Guarantor are parties to that certain Master Repurchase
Agreement, dated as of March 17, 2011 (as amended, restated, supplemented or
otherwise modified from time to time, the “Existing Master Repurchase
Agreement”; and as further amended by this Amendment, the “Master Repurchase
Agreement”).  The Guarantor is a party to that certain Amended and Restated
Guaranty, dated as of August 13, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Guaranty”), made by Guarantor in
favor of Buyer.

Buyer, Seller and Guarantor have agreed, subject to the terms and conditions of
this Amendment, that the Existing Master Repurchase Agreement be amended to
reflect certain agreed upon revisions to the terms of the Existing Master
Repurchase Agreement.  As a condition precedent to amending the Existing Master
Repurchase Agreement, Buyer has required Guarantor to ratify and affirm the
Guaranty on the date hereof.

Accordingly, Buyer, Seller and Guarantor hereby agree, in consideration of the
mutual promises and mutual obligations set forth herein, that the Existing
Master Repurchase Agreement is hereby amended as follows:

SECTION 1.   Definitions. Section 2 of the Existing Master Repurchase Agreement
is hereby amended by deleting the definition of “Expiration Date in its entirety
and replacing it with the following:

“Expiration Date” means October 12, 2018.

SECTION 2.   Fees and Expenses.  Seller hereby agrees to pay to Buyer, on
demand, any and all reasonable out-of-pocket fees, costs and expenses (including
reasonable fees and expenses of counsel) incurred by Buyer in connection with
the development, preparation and execution of this Amendment, irrespective of
whether any transactions hereunder are executed.

SECTION 3.   Conditions Precedent.  This Amendment shall become effective as of
the date hereof (the “Amendment Effective Date”), subject to the satisfaction of
the following conditions precedent:

6.1 Delivered Documents.  On the Amendment Effective Date, the Buyer shall have
received this Amendment, executed and delivered by a duly authorized officer of
Buyer, Seller and Guarantor.







--------------------------------------------------------------------------------

 



6.2 Facility Fee. Seller shall have paid to Buyer in immediately available funds
that portion of the Facility Fee due and payable on the Amendment Effective
Date.

6.3 Commitment Fee. Seller shall have paid to Buyer in immediately available
funds that portion of the Commitment Fee due and payable on the Amendment
Effective Date.

SECTION 4.   Limited Effect.  Except as expressly amended and modified by this
Amendment, the Existing Master Repurchase Agreement shall continue to be, and
shall remain, in full force and effect in accordance with its terms.

SECTION 5.   Counterparts.  This Amendment may be executed by each of the
parties hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page of this
Amendment in Portable Document Form (PDF) or by facsimile shall be effective as
delivery of a manually executed original counterpart of this Amendment.

SECTION 6.   Severability.  Each provision and agreement herein shall be treated
as separate and independent from any other provision or agreement herein and
shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement.

SECTION 7.  GOVERNING LAW.  THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAW
PRINCIPLES THEREOF (EXCEPT FOR SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK, EXCEPT TO THE EXTENT PREEMPTED BY FEDERAL LAW.

SECTION 8.   Reaffirmation of Guaranty. The Guarantor hereby (i) agrees that the
liability of Guarantor or rights of Buyer under the Guaranty shall not be
affected as a result of this Amendment, (ii) ratifies and affirms all of the
terms, covenants, conditions and obligations of the Guaranty and (iii)
acknowledges and agrees that such Guaranty is and shall continue to be in full
force and effect.

[SIGNATURE PAGE FOLLOWS]

 

 



2

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

BANK OF AMERICA, N.A.,

 

 

as Buyer

 

 

 

 

 

 

 

 

 

 

By:

/s/ Adam Robitshek

 

 

Name:  Adam Robitshek

 

 

Title:    Vice President

 





Signature Page to Amendment No. 15 to Master Repurchase Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

PENNYMAC LOAN SERVICES, LLC,

 

 

as Seller

 

 

 

 

 

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

Name:  Pamela Marsh

 

 

Title:    Managing Director, Treasurer

 





Signature Page to Amendment No. 15 to Master Repurchase Agreement

--------------------------------------------------------------------------------

 



 

PRIVATE NATIONAL MORTGAGE

 

 

ACCEPTANCE COMPANY, LLC,

 

 

as Guarantor

 

 

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

Name:  Pamela Marsh

 

 

Title:    Managing Director, Treasurer

 

Signature Page to Amendment No. 15 to Master Repurchase Agreement

--------------------------------------------------------------------------------